
Exhibit 10.1
 
TENDER AND SUPPORT AGREEMENT
 
THIS TENDER AND SUPPORT AGREEMENT (this “Agreement”) dated as of August 31, 2010
is made by and among Kenexa Corporation, a Pennsylvania corporation (“Parent”),
Spirit Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of
Parent (“Purchaser”), and each stockholder listed on Annex I (each, a
“Stockholder” and collectively, the “Stockholders”), each an owner of shares
(the “Shares”) of common stock, par value $0.0001 per share, of Salary.com,
Inc., a Delaware corporation (the “Company”).


WHEREAS, as of the date hereof, each Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of the number of Shares set forth
opposite such Stockholder’s name under the heading “Shares Beneficially Owned”
on Annex I (all such directly owned Shares which are outstanding as of the date
hereof and which may hereafter be acquired pursuant to acquisition by purchase,
stock dividend, distribution, stock split, split-up, combination, merger,
consolidation, reorganization, recapitalization, combination or similar
transaction, being referred to herein as the “Subject Shares;” provided that
“Subject Shares” shall not include Shares beneficially owned in the form of
Company Options or restricted stock, but only to the extent such Shares remain
unvested, restricted or unexercised, as the case may be); and
 
WHEREAS, as a condition to their willingness to enter into the Agreement and
Plan of Merger (the “Merger Agreement”) dated as of the date hereof by and among
Parent, Purchaser and the Company, Parent and Purchaser have requested that each
Stockholder, and in order to induce Parent and Purchaser to enter into the
Merger Agreement, each Stockholder (only in such Stockholder’s capacity as a
stockholder of the Company) has agreed to, enter into this Agreement; and
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE 1
 
AGREEMENT TO TENDER
 
Section 1.01 Agreement to Tender
 
(a) .  Each Stockholder shall duly tender, in the Offer, all of such
Stockholder’s Subject Shares pursuant to and in accordance with the terms of the
Offer, provided that the Offer price does not decrease.  Promptly, but in any
event no later than ten (10) Business Days after the commencement of the Offer,
each Stockholder shall (i) deliver to the depositary designated in the Offer
(the “Depositary”) (A) a letter of transmittal with respect to such
Stockholder’s Subject Shares complying with the terms of the Offer, (B) a
certificate or certificates representing such Subject Shares or, in the case of
a book-entry transfer of any uncertificated Subject Shares, an “agent’s message”
(or such other evidence, if any, of transfer as the Depositary may reasonably
request) and (C) all other documents or instruments required to be delivered
pursuant to the terms of the Offer, and/or (ii) instruct such Stockholder’s
broker or such other Person that is the holder of record of Stockholder’s
Subject Shares to tender such Subject Shares pursuant to and in accordance with
the terms of the Offer. Purchaser may elect to provide a subsequent offering
period for the Offer in accordance with the Merger Agreement, and each
Stockholder shall duly tender to Purchaser during such subsequent offering
period all of the Subject Shares, if any, which shall have been issued after the
expiration of the Offer.  Each Stockholder agrees that once such Stockholder’s
Subject Shares are tendered pursuant to the terms hereof, such Stockholder will
not withdraw any tender of such Subject Shares, unless and until (x) the Offer
shall have been terminated or shall have expired, in each case, in accordance
with the terms of the Merger Agreement, or (y) this Agreement shall have been
terminated in accordance with Section 4.03 hereof. The Stockholder acknowledges
that Purchaser’s obligation to accept for payment and pay for the Subject Shares
is subject to all of the terms and conditions of the Offer.
 
Section 1.02 Voting of Subject Shares
 
(a) .  At every meeting of the stockholders of the Company called for such
purpose, and at every adjournment or postponement thereof, each Stockholder
shall, or shall cause the holder of record on any applicable record date to,
vote such Stockholder’s Subject Shares (to the extent that any of such
Stockholder’s Subject Shares are not purchased in the Offer and provided that
the Offer price was not decreased) (i) in favor of the adoption of the Merger
Agreement and the transactions contemplated thereby; (ii) against (A) any
agreement or arrangement related to any Acquisition Proposal, (B) any
liquidation, dissolution, recapitalization, extraordinary dividend or other
significant corporate reorganization of the Company or any of its Subsidiaries,
and (C) any change in the present capitalization of the Company or any amendment
to the Company’s certificate of incorporation or bylaws; (iii) in favor of any
other matter necessary for consummation of the transactions contemplated by the
Merger Agreement; and (iv) against any other action, proposal or agreement that
would reasonably be expected, to (A) impede, interfere with, materially delay or
postpone the Merger and the other transactions contemplated by the Merger
Agreement or (B) result in a breach in any respect of any covenant,
representation or warranty, or any other obligation or agreement of the Company
under the Merger Agreement, and in connection therewith, such Stockholder shall
execute any documents which are necessary or appropriate in order to effectuate
the foregoing.  Each Stockholder shall retain at all times the right to vote
such Stockholder’s Subject Shares in Stockholder’s sole discretion and without
any other limitation on those matters other than those set forth in this Section
1.02 that are at any time or from time to time presented for consideration to
the Company’s stockholders generally.  In the event that any meeting of the
stockholders of the Company is held, such Stockholder shall, or shall cause the
holder of record on any applicable record date to, appear at such meeting or
otherwise cause such Stockholder’s Subject Shares (to the extent that any of
such Stockholder’s Subject Shares are not purchased in the Offer and provided
that the Offer price was not decreased) to be counted as present thereat for
purposes of establishing a quorum.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.01 Representations and Warranties of the Stockholders
 
Each Stockholder hereby severally but not jointly represents and warrants to
Parent and Purchaser as follows:
 
(a) Authorization; Validity of Agreement; Necessary Action.  Such Stockholder
has all requisite power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby.  To the extent applicable,
the execution and delivery of this Agreement and the consummation by the
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary action (corporate or otherwise) on the part of such
Stockholder.  This Agreement has been duly executed and delivered by such
Stockholder and constitutes a valid and binding obligation of such Stockholder,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general equity
principles).  If such Stockholder is married and the Shares set forth on Annex I
hereto constitute community property under applicable laws, this Agreement has
been duly authorized, executed and delivered by, and constitutes the valid and
binding agreement of, such Stockholder’s spouse.
 
(b) Ownership.  As of the date hereof, the number of Shares beneficially owned
(as defined in Rule 13d-3 under the Exchange Act) by such Stockholder is set
forth opposite such Stockholder’s name under the heading “Shares Beneficially
Owned” on Annex I.  Such Stockholder’s Subject Shares are, and (except as
otherwise expressly permitted by this Agreement) any additional Shares and any
options and warrants to purchase Shares, or any other securities of the Company
convertible, exercisable or exchangeable into Shares that are acquired by the
Stockholder after the date hereof and prior to the Effective Time will be, owned
beneficially by the Stockholder.  As of the date hereof, such Stockholder’s
Subject Shares constitute all of the securities of the Company (other than
Shares beneficially owned in the form of options to purchase Shares outstanding
as of the date hereof) held of record, beneficially owned by or for which voting
power or disposition power is held or shared by the Stockholder.  Such
Stockholder has and (except as otherwise expressly permitted by this Agreement)
will have at all times through the Effective Time sole voting power, sole power
of disposition, sole power to issue instructions with respect to the matters set
forth in Article 1, Article 3, and Section 4.03 hereof, and sole right, power
and authority to agree to all of the matters set forth in this Agreement, in
each case with respect to all of such Stockholder’s Subject Shares and with
respect to all of such Stockholder’s Shares at all times through the Effective
Time, with no limitations, qualifications or restrictions on such rights,
subject to applicable federal securities laws and the terms of this
Agreement.  Except as set forth on Annex I, such Stockholder has good, valid and
marketable title to such Stockholder’s Subject Shares, free and clear of all
liabilities, claims, liens, options, proxies, changes, participations, and
encumbrances of any kind or character whatsoever (collectively, “Liens”), other
than those arising under the securities laws or under the Company’s governance
documents, and such Stockholder will have good, valid, and marketable title to
all of such Stockholder’s Shares at all times through the Effective Time, free
and clear of any Liens, other than those arising under the securities laws or
under the Company’s governance documents.  Such Stockholder further represents
that any proxies heretofore given in respect of the Shares owned beneficially
and of record by such Stockholder are revocable, and hereby revokes such
proxies.
 
(c) No Violation.  The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of its obligations
under this Agreement will not, (i) assuming the filing of such reports as may be
required under Sections 13(d) and 16 of the Exchange Act, which such Stockholder
will file, conflict with or violate any Law applicable to such Stockholder or by
which any of such Stockholder’s assets or properties is bound or (ii) conflict
with, result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or
require payment under, or result in the creation of any Lien on the properties
or assets of such Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Stockholder is a party or by which such Stockholder or
any of such Stockholder’s assets or properties is bound, except for any of the
foregoing as could not reasonably be expected, either individually or in the
aggregate, to materially impair the ability of such Stockholder to perform such
Stockholder’s obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.  The execution and delivery of this
Agreement by such Stockholder does not, and the performance of this Agreement by
such Stockholder will not, require any consent, approval, authorization or
permit of, or filing with or notification to any (i) Governmental Authority,
except for filings that may be required under the Exchange Act and the HSR Act
or (ii) third party (including with respect to individuals, any spouse, and with
respect to trusts, any co-trustee or beneficiary).
 
 
3

--------------------------------------------------------------------------------

 
(d) Information.  None of the information relating to such Stockholder provided
by or on behalf of such Stockholder in writing for inclusion in the Offer
Documents, the Schedule 14D-9 or the Proxy Statement will, at the respective
times such documents are filed with the SEC or are first published, sent or
given to stockholders of the Company, contain any untrue statement of material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
(e) Absence of Litigation.  As of the date hereof, there is no suit, action,
investigation or proceeding pending or, to the knowledge of such Stockholder,
threatened against such Stockholder before or by any Governmental Authority that
would impair the ability of such Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.
 
(f) No Finder’s Fee. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of the Stockholder (other
than in such Stockholder’s capacity as an officer or director of the Company and
as disclosed pursuant to the Merger Agreement).
 
(g) Acknowledgement. The Stockholder (i) acknowledges receipt of, and has had an
opportunity to read and understand and consult with independent counsel
concerning, the Merger Agreement (including exhibits and schedules thereto); and
(ii) understands and acknowledges that each of Parent and Purchaser is entering
into the Merger Agreement in reliance upon such Stockholder’s execution,
delivery and performance of this Agreement.
 
Section 2.02 Representations and Warranties of Parent and Purchaser
 
Each of Parent and Purchaser, jointly and severally, hereby represents and
warrants to each Stockholder as follows:
 
(a) Authorization; Validity of Agreement; Necessary Action.  Each of Parent and
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the state wherein it is formed.  Each of Parent and Purchaser
has all requisite power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby.  The execution and delivery
of this Agreement and the consummation by Parent and Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Parent and Purchaser.  This Agreement has been duly
executed and delivered by Parent and Purchaser and constitutes a valid and
binding obligation of each of them, enforceable in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general equity principles).
 
(b) No Conflicts
 
The execution and delivery of this Agreement by Parent and Purchaser does not,
and the performance by each of them of its obligations under this Agreement will
not, (i) conflict with or violate any Law applicable to Parent and Purchaser or
by which any of their assets or properties is bound or (ii) conflict with,
result in any breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or require
payment under, or result in the creation of any Lien on the properties or assets
of Parent or Purchaser pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which Parent or Purchaser is a party or by which Parent or
Purchaser or any of their respective assets or properties is bound, except for
any of the foregoing in (i) or (ii) above as could not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
Parent and Purchaser to perform their obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.  The execution and delivery
of this Agreement by Parent and Purchaser does not, and the performance of this
Agreement by Parent and Purchaser will not, require any consent, approval,
authorization or permit of, or filing with or notification to any
(i) Governmental Authority, except for filings that may be required under the
Exchange Act and the HSR Act or (ii) third party, except, in the case of (i) or
(ii) above, as could not reasonably be expected, either individually or in the
aggregate, to materially impair the ability of Parent and Purchaser to perform
their obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis..
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE 3
 
OTHER COVENANTS
 
Section 3.01 (a) No Transfers
 
Each Stockholder hereby agrees, while this Agreement is in effect, and except as
expressly contemplated hereby, not to, directly or indirectly (i) grant any
proxies or enter into any voting trust or other agreement or arrangement with
respect to the voting of any Shares or (ii) sell, transfer, pledge, encumber,
assign, distribute, gift or otherwise dispose of (including by operation of law,
other than by death of any person) (collectively, a “Transfer”) or enter into
any contract, option or other arrangement or understanding with respect to any
Transfer (whether by actual disposition or effective economic disposition due to
hedging, cash settlement or otherwise) of, any of the Subject Shares, other
securities of the Company owned beneficially or of record as of the date hereof,
any additional Shares and other securities of the Company acquired beneficially
or of record by the Stockholder after the date hereof, or any interest therein.
Such Stockholder shall not take any of the actions that the Company is
prohibited from taking under Section 6.1 of the Merger Agreement.
 
Section 3.02 Changes to Shares.  In case of a stock dividend or distribution, or
any change in Shares by reason of any stock dividend or distribution, split-up,
recapitalization, combination, exchange of shares or the like, the term “Shares”
shall be deemed to refer to and include the Shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of the Shares may be changed or exchanged or which are received in such
transaction.  Each Stockholder agrees, while this Agreement is in effect, to
notify Parent promptly in writing of the number of any additional Shares or
other securities of the Company acquired by such Stockholder, if any, after the
date hereof.
 
Section 3.03 No Inconsistent Arrangements.  Each Stockholder agrees, while this
Agreement is in effect, (i) not to take, agree or commit to take any action that
would reasonably be expected to make any representation or warranty of such
Stockholder contained in this Agreement inaccurate in any respect as of any time
during the term of this Agreement or (ii) to take all reasonable action
necessary to prevent any such representation or warranty from being inaccurate
in any respect at any such time.  Such Stockholder further agrees that it shall
use commercially reasonable efforts to cooperate with Parent, as and to the
extent reasonably requested by Parent, to effect the transactions contemplated
hereby including the Offer and the Merger.
 
Section 3.04 Appraisal Rights.  Such Stockholder hereby waives, and agrees not
to exercise or assert, if applicable, any appraisal rights under Section 262 of
the DGCL in connection with the Merger and to take all actions necessary to opt
out of any class in any class action with respect to, any claim, derivative or
otherwise, against the Company or any of its subsidiaries (or any of their
respective successors) relating to the negotiation, execution and delivery of
this Agreement or the Merger Agreement or the consummation of the Merger or any
of the other transactions contemplated hereby or thereby.
 
Section 3.05 Non-Solicitation. Between the date hereof and such time as this
Agreement shall have been terminated in accordance with Section
4.03 hereof, each Stockholder shall not, and shall not authorize or permit its
Representatives to, directly or indirectly (i) initiate, solicit, or knowingly
encourage or knowingly facilitate the submission of any inquiry, indication of
interest, proposal or offer that constitutes, or would reasonably be expected to
lead to, an Acquisition Proposal, (ii) participate in any discussions or
negotiations regarding, or furnish any non-public information to any Person
(other than Parent, Merger Sub or any designees of Parent or Merger Sub) in
connection with, an Acquisition Proposal, (iii) enter into any letter of intent
or agreement related to an Acquisition Proposal, or (iv) approve or recommend an
Acquisition Proposal.
 
Section 3.06 Documentation and Information. Each Stockholder (i) consents to and
authorizes the publication and disclosure by Parent and its affiliates of its
identity and holding of such Stockholder’s Subject Shares and the nature of its
commitments and obligations under this Agreement in any announcement or
disclosure required by the SEC or other Governmental Authority, the Offer
Documents, or any other disclosure document in connection with the Offer, the
Merger or any of the other transactions contemplated by the Merger Agreement or
this Agreement, and (ii) agrees promptly to give to Parent any information it
may reasonably require for the preparation of any such disclosure documents.
Each Stockholder agrees to promptly notify Parent of any required corrections
with respect to any written information supplied by it specifically for use in
any such disclosure document, if and to the extent that any shall have become
false or misleading in any material respect.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
MISCELLANEOUS
 
Section 4.01 Notices
 
                All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered to Parent and Purchaser in
accordance with Section 10.3 of the Merger Agreement and to each Stockholder at
its address set forth below such Stockholder’s signature hereto (or at such
other address for a party as shall be specified by like notice).
 
Section 4.02 Further Assurances
 
Each Stockholder shall, from time to time, execute and deliver, or cause to be
executed and delivered, such additional or further consents, documents and other
instruments as Parent or Purchaser may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement.
 
Section 4.03 Termination
 
This Agreement shall terminate upon the earlier of (i) the termination of the
Merger Agreement in accordance with its terms (ii) the Effective Time, (iii) the
termination or expiration of the Offer, without any shares being accepted for
payment thereunder, (iv) upon reduction of the Offer Price or (v) upon mutual
written agreement of the parties to terminate this Agreement.  In the event of a
termination of this Agreement pursuant to this Section 4.03, this Agreement
shall become void and of no effect with no liability on the part of any party
hereto; provided that the provisions of Article 4, but excluding Section 4.02,
shall survive the termination of this Agreement, and no such termination shall
relieve any party hereto from any liability for any breach of this Agreement
occurring prior to such termination.
 
Section 4.04 Amendments and Waivers.
 
(a) The parties hereto may modify or amend this Agreement by written agreement
executed and delivered by duly authorized officers of the respective parties.
 
(b) Any failure of any of the parties to comply with any obligation, covenant,
agreement or condition herein may be waived by the party or parties entitled to
the benefits thereof only by a written instrument signed by the party expressly
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
 
Section 4.05 Expenses
 
All costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such costs and expenses, whether or not the transactions
contemplated by this Agreement or the Merger Agreement are consummated.
 
Section 4.06 Binding Effect; Benefit; Assignment
 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties.  Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective permitted
successors and assigns.
 
Section 4.07 Governing Law
 
This Agreement shall be governed by, and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice or conflict of
laws provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.
 
 
6

--------------------------------------------------------------------------------

 
Section 4.08 Jurisdiction
 
Each of the parties hereto hereby (a) expressly and irrevocably submits to the
exclusive personal jurisdiction of the Delaware Court of Chancery, any other
court of the State of Delaware and any Federal court sitting in the State of
Delaware in the event any dispute arises out of this Agreement, (b) agrees that
such party will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (c) agrees that such
party will not bring any action relating to this Agreement in any court other
than the Delaware Court of Chancery, any other court of the State of Delaware or
any Federal court sitting in the State of Delaware and (d) agrees that each of
the other parties shall have the right to bring any action or proceeding for
enforcement of a judgment entered by the Delaware Court of Chancery, any other
court of the State of Delaware and any Federal court sitting in the State of
Delaware.  Each of Parent, Purchaser and each Stockholder agrees that a final
judgment in any action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.
 
Section 4.09 Service of Process
 
Each party irrevocably consents to the service of process outside the
territorial jurisdiction of the courts referred to in Section 4.08 hereof in any
such action or proceeding by mailing copies thereof by registered or certified
United States mail, postage prepaid, return receipt requested, to such party’s
address as specified in or pursuant to Section 4.01 hereof.  However, the
foregoing shall not limit the right of a party to effect service of process on
the other party by any other legally available method.
 
Section 4.10 Waiver of Jury Trial
 
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR DISPUTE THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS SECTION.
 
Section 4.11 Entire Agreement; Third Party Beneficiaries
 
.  This Agreement (a) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and (b) is not intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder.
 
Section 4.12 Severability
 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.
 
 
7

--------------------------------------------------------------------------------

 
Section 4.13 Specific Performance
 
Each of the parties hereto acknowledges and agrees that, in the event of any
breach of this Agreement, each nonbreaching party would be irreparably and
immediately harmed and could not be made whole by monetary damages.  It is
accordingly agreed that the parties hereto (a) will waive, in any action for
specific performance, the defense of adequacy of a remedy at law and (b) shall
be entitled, in addition to any other remedy to which they may be entitled at
law or in equity, to compel specific performance of this Agreement in any action
instituted in accordance with Section 4.08 hereof.
 
Section 4.14 Stockholder Capacity
 
Notwithstanding any provision of this Agreement to the contrary, nothing in this
Agreement shall (or shall require any Stockholder to attempt to) affect or limit
any Stockholder who is a director or officer of the Company from acting in such
capacity (it being understood that this Agreement shall apply to each
Stockholder solely in each Stockholder’s capacity as a stockholder of the
Company).
 
Section 4.15 Stockholder Obligations Several and Not Joint
 
The obligations of each Stockholder hereunder shall be several and not joint and
no Stockholder shall be liable for any breach of the terms of this Agreement by
any other Stockholder.
 
Section 4.16 Headings.  The Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 4.17 Interpretation.  Any reference to any national, state, local or
foreign Law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires. When a reference
is made in this Agreement to Sections, such reference shall be to a Section to
this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”
 
Section 4.18 No Presumption.  This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.
 
Section 4.19 Counterparts
 
This Agreement may be executed in multiple counterparts, all of which shall
together be considered one and the same agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
                IN WITNESS WHEREOF, the parties hereto have caused this Tender
and Support Agreement to be duly executed as of the day and year first above
written.
 



   
KENEXA CORPORATION
               
By:
// Nooruddin S. Karsan
     
Name: Nooruddin S. Karsan
     
Title: Chief Executive Officer






   
SPIRIT MERGER SUB, INC.
               
By:
/s/ Donald F. Volk
     
Name: Donald F. Volk
     
Title: President





 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.





 
/s/ Bryce Chicoyne
Bryce Chicoyne
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ G. Kent Plunkett
G. Kent Plunkett
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ Yong Zhang
Yong Zhang
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ Paul Daoust
Paul Daoust
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ John Gregg
John Gregg
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ Edward McCauley
Edward McCauley
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ John Sumser
John Sumser
 
Notice Address:
 
(Notice address omitted)
 
 
 
/s/ Terry Temescu
Terry Temescu
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ Robert Trevisani
 
Robert Trevisani
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ William Martin
William Martin
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ Teresa Shipp
Teresa Shipp
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ Brent Kleiman
Brent Kleiman
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ Judy Duff
Judy Duff
 
Notice Address:
 
(Notice address omitted)
 
 
/s/ Nicholas Camelio
Nicholas Camelio
 
Notice Address:
 
(Notice address omitted)
 

 


 
10

--------------------------------------------------------------------------------

 
ANNEX I
 
Stockholder
Shares
Beneficially Owned
Subject Shares
Outstanding as of
the date of this Agreement
Bryce Chicoyne
56,772
56,772
Paul R. Daoust
95,551
73,115
John F. Gregg
176,246
159,381
Terry Temescu
36,961
24,497
Yong Zhang
313,001
241,798
Robert A. Trevisani
85,256
62,231
William C. Martin
1,616,295
1,612,870
Edward F. McCauley
100,741
97,316
G. Kent Plunkett
2,997,378
2,457,792
John R. Sumser
66,612
49,747
Brent Kleiman
39,237
39,237
Teresa Shipp
195,275
148,083
Judy Duff
26,254
26,254
Nicholas Camelio
49,845
37,345







 
11

--------------------------------------------------------------------------------

 

